Fish, C. J.
1. Ordinarily the minutes of a corporation show the formal actions of its directors and stockholders; and before parol evidence thereof can be introduced, they should be produced or accounted for. Parol evidence, however, is admissible to prove the unrecorded acts and transactions of corporations, or of their officers or directors. Bank of Garfield v. Clark, 138 Ga. 798 (7), 799 (76 S. E. 95) ; Fouché v. Bank, 110 Ga. 827 (6), 850 (36 S. E. 256); Ten Eyck v. Pontiac etc. R. Co., 74 Mich. 226 (41 N. W. 905, 3 L. R. A. 378, 16 Am. St. R. 633); 2 Thomp. Corp. (2d ed.) §§ 1842, 1847. See also Handley v. Stutz, 139 U. S. 417 (11 Sup. Ct. 530, 35 L. ed. 227).
2. It was not error to refuse to grant an interlocutory injunction.

Judgment affirmed.


All the Justices concur.